Citation Nr: 0931191	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-36 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
September 1975.  

This appeal arises from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recent medical records reflect the presence of a number of 
pulmonary findings.  These include biapical irregular linear 
densities, some of which are calcified, associated with 
irregular pleural thickening, as well as bilateral paraseptal 
emphysema with blebs.  The Veteran also has had a spontaneous 
pneumothorax secondary to ruptured blebs, and VA general 
medical examination conducted in 2004 concluded with a 
diagnosis of chronic obstructive pulmonary disease with 
emphysema and bilateral spontaneous pneumothorax since 2002.  
The available service treatment records do not reflect any 
respiratory findings, but when examined for VA purposes in 
1976 (in the context of other claims for benefits) there were 
expiratory wheezes at the right lung base identified.  The 
Veteran contends his current disability was caused by 
asbestos (and various chemical) exposure in service.  

Apparently, the Veteran spent time aboard a ship in service 
during the era when asbestos was used in ship's construction.  
See Veterans Benefits Administration Adjudication Procedure 
Manual, (M21-MR1), Part IV, Subpart ii, Chapter 2, Section C.  
In view of that, together with the Veteran's present 
disability, a medical opinion as to the etiology of the 
Veteran's pulmonary impairment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since July 2006 for a respiratory 
disorder.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  

2.  Arrange for the Veteran to be 
afforded a VA pulmonary examination.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner is asked to diagnose any 
current pulmonary disorders.  For each 
disorder diagnosed he/she is asked to 
answer the following question:

Is it at least as likely as not (50 
percent probability) that any currently 
diagnosed pulmonary disorder is related 
to service, including exposure to 
asbestos, or other chemicals as the 
Veteran contends.  

The reasons for any opinion offered, 
including references to clinical 
findings, medical texts or principles 
relied upon should be provided.  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


